DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed June 3, 2022 have been fully considered, those regarding McFarthing are persuasive, but those regarding Yuk are not. 
The Applicants contend that Yuk does not disclose different communication methods.  The Examiner directs the Applicants to Yuk’s figure 19, in which the first search processing is carried out “operating at wireless charging frequency”, while the second search processing is carried out “operating at NFC operating frequency”.  These are two different “methods” that comply with different “standards” (one wirelessly charging, one NFC).  The Yuk first search processing is the communication method that includes the “standard” of wireless receiver discovery (fig 12).  The Yuk second search processing is NFC communication (which is not the same as figure 12).  
The Applicants do not cite to the specification for any definitions or offer any explanation for what the communication methods/standards are or what makes them different.  A key word search for “different” returns zero hits.  The only paragraphs that appear relevant are 67, 72, 80, 82 and 86.   
Paragraphs 67 and 72 introduce the first/second search processing and says it “will be described later in detail”.  These paragraph do not offer any actual description.   Paragraphs 80 and 82 only name the first/second search processing.  There are no descriptions of what is included.  
Paragraph 86 lists an example of polling processing that may be included in the first/second search processing.  But this is only an example – there is no evidence of record that this example is intended to be incorporated into the claim.  The paragraph also states “there is no limitation thereto”.  This indicates that the Applicants intended to include other features in their search processing.  
The Examiner interprets Yuk’s different frequencies as satisfies the broadest reasonable interpretation of how the Applicants intend to define their communication methods/standards.  The Applicants’ remarks do not include any citations or explanation to demonstrate otherwise.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “perform first search processing [] based on at least one communication method” (lines 7-8) and “perform [] second search processing [] based on at least one communication method” (lines 9-12), and the claim also recites “wherein the second search processing is started using a communication method that is different from a communication method which has been used in the first search processing” (lines 23-25) which is the narrower statement of the range/limitation. 
Claim 18 repeats the same broad/narrow language of claim 1. 
Claim 19 repeats the same broad/narrow language of claim 1.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1 and 18-19 each recites both that the first and second search processing are “at least one” communication method (broad) and then specifically that they are “different” (narrow).  This makes the claims indefinite.  It raises questions as to which scope the claim is directed: just being any one communication method of a plurality of known types, or that they must be different.  Claims 2-17 are similarly rejected as they depend from, and inherent the deficiencies of, claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 repeats limitations that have been added to claim 1.  It is redundant and does not recite any limitations that are not already present in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claims 1 and 18-19 are objected to because the amendments should be incorporated into the claim (instead of added on at the end).  Placing the amendments at the end separates related limitations, making the claim harder to read.  For example, claim 1 (line 9) already recites that the second search processing happens “after” the first.  If there is more defining features to what this means (i.e. the first two amended limitations at the end of the claim), then they should be included in the paragraph that beings at line 9 (to clarify what “after” means).  As another example, if between the first search processing ending and the second beginning, the control unit makes a connection with the power reception apparatus, the claim would be easier to understand if this functionality were included between the two “perform” paragraphs.  Also, since the connection is a function of the control unit, it should be included within the indentations that define what the control unit does.  
It would also greatly assist in understanding the claim if the control unit’s functionalities were placed in order.  This is especially true in the method steps of claims 18-19.
The Applicants are requested to reword the amendments to better incorporate the amendments.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuk (US 2017/0294798).  
With respect to claims 1 and 18-19, Yuk (fig 2A, 12, 19; par 75-110, 195-230, 309-314) discloses a power supply apparatus (110), and the corresponding method and program to cause a power supply apparatus, to supply power to a power reception apparatus (shown in fig 2B) in a non-contact manner, comprising: 
a communication unit (113) that is capable of communicating with a power reception apparatus; and 
a control unit (112) that controls power supply to a power reception apparatus, 
wherein the control unit performs control so as to
perform first search processing (fig 12; far left of fig 19; par 197, 310) for detecting a power reception apparatus based on at least one communication method from among a plurality of communication methods, 
perform, after the search processing and before performing power supply to the power reception apparatus detected in the first search processing, second search processing (fig 19, steps within 650; par 311-313) for detecting a communication apparatus other than the power reception apparatus based on at least one communication method from among the plurality of communication methods, and 
if a communication apparatus other than the power reception apparatus is not detected in the second search processing, to transition to a state where power supply to the power reception apparatus is possible (NO from 650 results in power being supplied – see par 312); and
if a communication apparatus other than the power reception apparatus is detected in the second search processing, not start power supply to the power reception apparatus (YES in “NFC Card Detection” results in “not starting” power supply at the far right of fig 19);
wherein the control unit performs control so as to establish, after the first search processing, connection with the power reception apparatus detected in the first search (fig 12, “identification and configuration phase”; see par 216-221; steps 610-630 of figure 12 are carried out within the left side of fig 19);
the second search processing is executed, after the connection is established (650 comes after the left side of fig 19) and before performing power supply (far right of fig 19) without disconnection from the power reception apparatus detected in the first search processing (no disconnection is disclosed in figure 19);
wherein the second search processing is started using a communication method that is different from the communication method which has been used in the first search processing in a case where the power reception apparatus is detected (fig 19, left side uses “operating at wireless charging frequency”, while 650 uses “operating at NFC operating frequency”; this makes them “different” – the difference is also supported by the changes that are made in par 311); and
wherein the plurality of communication methods comply with different communication standards respectively (each of the Yuk methods are successful, which indicates that they “comply” with the standards being used), and the search processing based on each of the communication methods transmits a request command according to its communication method (the first search processing request command is shown in fig 12 as the ping phase 620, see also par 210-211; the second search processing request command is disclosed in paragraph 311, where the transmitter sends “the NFC detection signal” to elicit a response (that comes in par 312).
Yuk discloses a transmitter that executes two “different” search processings.  In the first search process, Yuk using a first standard (wireless power) to detect a receiver.  It does so by entering into a ping phase (a request command) to detect the presence of a receiver.  “After” the command, Yuk’s control unit makes a connection with the receiver (630).  With the connection in place, Yuk switches methods/standards to NFC (par 311) and performs a second search processing to detect if there is an NFC card present.  This is done with a second request command (par 311) to elicit a specific response signal from the receiver (par 312).  If there is an NFC device, power transmission is “not started”.  If there is not an NFC device, then the process proceeds to allow power transmission (see fig 19). 
As noted above, the claims do not define what the communication method/standards are or what makes them different.  The Applicants have not cited to the specification for support for any preferred interpretations of what they intend should be imported into the claim with these terms.  Yuk discloses operating at two different frequencies (wireless power, NFC) and that a changeover is required to be made to transition between them (par 311).  This indicates that Yuk’s search processings are “different”, both in methods and the standards that are used within those methods. 
With respect to claim 2, Yuk discloses the control unit performs the second search processing if the power reception apparatus detected in the first search processing is a device to which power can be supplied (fig 19, 605 is only carried out after a device detection on the left side of the figure, which corresponds to device identification and connection in fig 12).  
With respect to claim 3, Yuk discloses the control unit determines whether to perform the second search processing if a power supply request is received from the power reception apparatus detected in the first search processing (fig 19, the “first” search processing corresponds to figure 12, which includes “identification and configuration phase”, which involves a power supply request, see par 219-220). 
Yuk discloses the receiver sends information on expected maximum power (par 219).  The Yuk transmitter and receiver also negotiate a power transfer contract (par 220).  Either of these are interpreted as a power supply request.  Claim 3 only provides a name for the request, there are no limitations indicated the substance of the request. 
With respect to claim 4, Yuk discloses
the control -35 -10179710WOUS01/P218-0029WOUSunit causes the communication unit to acquire identification information of the power reception apparatus (fig 12, “identification and configuration phase”) and a communication method that the power reception apparatus complies with (inherent, as communication is successfully conducted), from the power reception apparatus detected in the first search processing, and 
the control unit stores, in a storage unit, the identification information of the power reception apparatus acquired by the communication unit and the communication method that the power reception apparatus complies with, in association with each other (inherent; the existence of bidirectional communication and a power supply contract [par 220] is evidence that the Yuk transmitter stores the information it receives – without storage, any/all information would be forgotten immediately after being received).  
With respect to claim 5, Yuk discloses the control unit repeatedly performs the first search processing until a power reception apparatus is detected in the first search processing (fig 12; if no device is detected, the selection phase repeats; par 201).  
With respect to claim 6, Yuk discloses the control unit performs control so as to not start power supply to the power reception apparatus if a plurality of devices are detected in the first search processing (par 196-198 refer to the receiver in the singular – i.e. there is only one).  The Examiner also notes that Yuk figure 8 shows how modifications must be made to the transmitter to enable it to simultaneously communicate with (and send power to) multiple receivers.  This multi coil embodiment is not relied upon for the art rejection of the claims.
With respect to claim 7, Yuk discloses a notification unit (see fig 20) that makes a notification of a fact that power supply to the power reception apparatus cannot be started, if the control unit detects a plurality of devices in the first search processing (par 316).  Yuk’s notification is used to “output guidance information related to the operation of the wireless power transmitter”.  This includes any faults from not being able to recognize the receiver (because there are two and the transmitter is incapable of recognizing one because of cross talk).
With respect to claim 8, Yuk discloses the control unit performs, in the second search processing, search processing using a communication method that the power reception apparatus detected in the first search processing complies with, after performing search processing using a communication method that the power reception apparatus does not comply with (fig 19, within box 650 is “switch to wireless charging mode” that uses the “operating at wireless charging frequency” communication method that “complies” with the one used in the first search processing).  
With respect to claim 9, Yuk discloses the control unit performs control so as to perform, in the second search processing, search processing using a communication method that the power reception apparatus detected in the first search processing does not comply with (fig 19, the “operating at NFC operating frequency” does not comply with the first search processing). 
With respect to claim 10, Yuk discloses a notification unit (fig 20B) that makes a notification of the fact that power supply to the power reception apparatus cannot be started, if the control unit detects a communication apparatus other than the power reception apparatus in the second search processing (par 316-318).
With respect to claim 11, Yuk discloses the control unit starts power supply without performing authentication processing on the power reception apparatus detected in the first search processing, if a communication apparatus other than the power reception apparatus is not detected in the second search processing (see fig 19).  
The “if a communication apparatus [] is not detected” condition refers to the second search processing.  This indicates that the effect (power supply without authentication) can only be realized after the second search processing.  As can be seen in figure 19, Yuk does not complete any authentication processing after the second search processing.  The Yuk authentication processing happens on the left side of fig 19, before the second search processing.  Therefore, the Yuk anticipates claim 11. 
With respect to claim 12, Yuk discloses the control unit performs authentication processing on the power reception apparatus detected in the first search processing (left side of fig 19 includes the flowchart of fig 12, which has an authentication process step 630), and does not perform authentication processing on the power reception apparatus if the power reception apparatus is detected in the second search processing (fig 19, if “NFC Card Detection” is YES, then the following steps do not include any authentication processes).  
With respect to claim 13, Yuk discloses the control-37-10179710WOUS01/P218-0029WOUS unit performs control so as to perform the second search processing again if power supply to the power reception apparatus is not started (see fig 19, “YES” after “NFC Card Detection”), and to transition to a state where power supply to the power reception apparatus is possible if a communication apparatus other than the power reception apparatus is not detected (“NO” is “NFC Card Detection”).  
With respect to claim 14, Yuk discloses the control unit performs the second search processing a predetermined number of times or more (fig 19).  The “predetermined number” is interpreted as one.  McFarthing repeats the steps 650 one or more times. 
With respect to claim 17, Yuk discloses the communication unit includes a power supply unit that wirelessly transmits power to the power reception apparatus (fig 2A, item 110). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yuk in view of Symons (US 2008/0272889).
Yuk discloses communication methods, but does not expressly disclose what standards they comply with.  Symons discloses the three communication methods (ISO/IEC14443, ISO/IEC 15693, and ISO/IEC 18092) are known alternatives (par 4).  Yuk and Symons are analogous because they are from the same field of endeavor, namely wireless communication methods.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Yuk to include the methods disclosed by Symons.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).
Conclusion
There is no art rejection of claim 15.  The claim would be allowable if: A) the §112(b) rejection of claim 1 is overcome; and B) rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the power supply apparatus of claim 3, further comprises if power requested as per the power supply request is within a predetermined value, the control unit performs control so as to not perform the second search processing, and to transition to a state where power supply to the power reception apparatus is possible.  
Yuk discloses the second search processing is always carried out (after a device is recognized in the first search).  Yuk does not disclose any ability to bypass the second search processing.
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836